Exhibit 99.1 ILLINOIS TOOL WORKS INC. and SUBSIDIARIES 2* (UNAUDITED) (Dollars in thousands) 1Q 2010 2Q 2010 3Q 2010 4Q 2010 YTD Transportation Revenues $ Operating income % to revenue % Industrial Packaging Revenues Operating income % to revenue % Power Systems & Electronics Revenues Operating income % to revenue % Food Equipment Revenues Operating income % to revenue % Construction Products Revenues Operating income % to revenue % Polymers & Fluids Revenues Operating income % to revenue % Decorative Surfaces Revenues Operating income % to revenue % All Other Revenues Operating income % to revenue % Intersegment Revenues ) As Reported on the Statement of Income Revenues Operating income % to revenue % * Certain reclassifications of 2010 segment data have been made to conform with current year reporting.
